DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 4-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 4, as amended, the prior-art does not teach an electric motor, comprising an armature including an armature coil; and a mover including a plurality of pole blocks each including an iron core disposed to face the armature and a plurality of permanent magnets which surround the iron core such that a surface of the iron core, which faces the armature, is open, wherein the plurality of permanent magnets in each pole block are disposed such that magnetic poles thereof facing the iron core are equal in polarity, wherein the plurality of pole blocks are disposed such that magnetic poles thereof differing in polarity are arranged periodically, wherein the plurality of pole blocks are disposed such that polarities of the pole blocks are inverted one by one in a moving direction of the mover, and wherein the plurality of pole blocks are disposed such that the polarities of the pole blocks are inverted one by one in a direction which crosses the moving direction.
Claims are allowable for their dependency on claim 1.

RE claim 5, as amended, the prior-art does not teach, inter alia,  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834